Citation Nr: 1229158	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-40 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois. 


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

Prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal.  Specifically, the Veteran submitted a statement dated in August 2012 wherein he indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn this claim and, accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for PTSD, and it is dismissed.


ORDER

The claim of entitlement to service connection for PTSD is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


